Citation Nr: 1041381	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.  

2.  Entitlement to service connection for a skin condition, to 
include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from March 1969 to November 1970.  The record 
reflects that the Veteran served within the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).  

The Veteran and his wife testified at a Travel Board hearing 
which was chaired by the undersigned at the Montgomery RO in June 
2009.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The Veteran also perfected an appeal for the issue of entitlement 
to service connection for posttraumatic stress disorder (PTSD).  
An October 2008 Decision Review Officer (DRO) decision granted 
the Veteran's claim for service connection for PTSD; a 50 percent 
evaluation was assigned, effective October 22, 2003.  Since 
service connection was granted, the Veteran's appeal as to that 
issue has become moot.  The Veteran has not disagreed with the 
assigned disability rating or the effective date.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  Therefore, that matter 
has been resolved and is not in appellate status.

These claims were previously remanded by the Board in July 2009 
for further procedural and evidentiary development.  The 
Veteran's claims have been returned to the Board for appellate 
proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

The peripheral neuropathy claim

Regrettably, the claim must once again be remanded for further 
development; the RO failed to follow the prior Remand order.  The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The July 2009 Board remand instructed that the Veteran should be 
scheduled for a VA examination to determine whether any 
peripheral neuropathy identified in the record was related to his 
service, to include his exposure to herbicides.  The competent 
medical evidence of record reflects a recurrent diagnosis of 
peripheral neuropathy of the bilateral upper and lower 
extremities.  See e.g., a private treatment record dated in 
August 2001 and VA outpatient treatment records dated in May 2005 
and October 2005.  

However, the December 2009 VA examination report only addresses 
the Veteran's peripheral neuropathy of the right upper extremity.  
The VA examination report is devoid of mention of whether the 
Veteran has peripheral neuropathy of the left upper extremity or 
either lower extremity.  It does not appear that the December 
2009 VA examination considered the nature or etiology concerning 
the Veteran's left upper extremity or either lower extremity.  

Moreover, as noted in the July 2009 Board remand and elsewhere in 
this decision, the record reflects that the Veteran served within 
the Republic of Vietnam.  As such, exposure to herbicides is 
presumed.  However, the December 2009 VA examiner failed to opine 
as to whether the Veteran's peripheral neuropathy of the right 
upper extremity may be causally related to such exposure.

Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has not 
been completed, another remand is now required.  38 C.F.R. § 19.9 
(2010).

The skin condition claim

The Veteran asserts that he has suffers from a periodic skin rash 
on his neck, upper back and shoulders since his service.  Indeed, 
the medical evidence of record reflects that the Veteran has been 
treated for variably-diagnosed skin rashes, to include pruritis, 
and dermatitis, rule-out tinea versicolor.  See e.g., VA 
outpatient treatment records dated in March 2004, September 2004, 
April 2005 and October 2007.  These records do not indicate 
whether the Veteran's skin condition is chronic or related to his 
service, to include exposure to herbicides.  

The Board notes that the Veteran has not been diagnosed with a 
skin condition associated with herbicide exposure as per 
38 C.F.R. § 3.307 and 3.309.  Nonetheless, the Board must 
consider whether direct service connection is warranted.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d) (2010).  Additionally, since the July 2009 
Board remand, the Veteran has submitted statements from his 
sister and wife which assert that the Veteran has suffered from a 
skin condition since his service.  

The Veteran has not been seen for a VA examination in connection 
with this claim.  VA must provide a VA examination when there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease, and (4) insufficient competent evidence of record for 
VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Accordingly, this issue must be remanded to the RO 
for a medical examination addressing whether the Veteran has a 
skin condition (chronic or otherwise), and whether any such 
disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran has peripheral neuropathy of the 
bilateral upper and/or lower extremities.  
The claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

The examiner should:  

a.  Indicate whether the Veteran has 
peripheral neuropathy of the bilateral 
upper and/or lower extremities.  If it 
is found that the Veteran does not have 
peripheral neuropathy of any of the four 
named extremities, such should be 
specifically stated, and the VA examiner 
should address any evidence which 
previously diagnosed peripheral 
neuropathy of the bilateral upper and 
lower extremities; i.e., the August 2001 
private treatment record.  

b.  Indicate whether there is a 
50 percent probability or greater that 
clinical onset of any peripheral 
neuropathy found began in service, 
within the initial post-service year or 
is otherwise related to the Veteran's 
service, to include his presumed 
exposure to herbicides.  

A complete rationale should be given for 
all opinions reached.  

2.  Schedule the appellant for a VA 
examination to determine whether the 
Veteran has a skin condition (chronic or 
otherwise) which is causally related to his 
service, to include his presumed exposure 
to herbicides.  The claims folder and a 
copy of this remand must be made available 
to the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

a.  The examiner should indicate whether 
the Veteran whether any currently-
diagnosed skin condition is chronic.  

b.  The examiner should indicate whether 
there is a 50 percent probability or 
greater that any currently-diagnosed 
skin condition is related to the 
Veteran's service, to include his 
presumed exposure to herbicides.  

c.  IF the Veteran is diagnosed with 
chloracne, another acneform disease 
consistent with chloracne or porphyria 
cutanea tarda, the VA examiner must 
state whether there is a 50 percent 
probability or greater that such had its 
onset within the initial post-service 
year.  


A complete rationale should be given for 
all opinions reached.

3.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


